Citation Nr: 1136653	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-25 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for residuals of a gunshot wound to the right wrist/hand.

2.  Entitlement to a disability evaluation in excess of 10 percent for residuals of a gunshot wound to the right ankle/foot.

3.  Whether the reduction in the disability evaluation for prostate cancer from 100 percent to 40 percent effective January 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1970.

The first two issues of this matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Tiger Team special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction subsequently was transferred back to the Veteran's home RO in Montgomery, Alabama.

In May 2011, a Video Conference hearing was convened before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

Pertinent evidence was received following the hearing.  Some of it duplicated evidence already of record as of the issuance of the statement of the case (SOC) in July 2008, in which the first two issues of this matter were last adjudicated, whereas some of it was new/additional to the evidence already of record as of the issuance of the SOC.  The Veteran waived his right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially review the additional pertinent evidence in statements dated in June 2011.  His representative also waived this right in July 2011 memorandums.  Accordingly, the Board has jurisdiction to consider the additional pertinent evidence in the first instance.  See 38 U.S.C.A. § 20.1304(c).  The Board further herein finds that a remand is needed.  As such, the additional pertinent evidence will be considered below before the appeal is returned.



As developed below, the first and second issues listed above were developed respectively as gunshot wound, muscle group IX, right, with limitation of motion of right wrist, and as residuals, gunshot wound, right foot.  These issues have been recharacterized by the Board as indicated above for the sake of simplicity and to encompass all possible residuals of the gunshots wounds sustained by the Veteran during his service.

The Board additionally notes that the issue of the propriety of the reduction in the disability evaluation for prostate cancer from 100 percent to 40 percent effective January 1, 2010,  has been added as an issue on appeal given documentation of record, for the reasons discussed in the Remand below.

The issue of entitlement to a total disability evaluation based on individual unemployability was claimed in July 2010.  It has not yet been adjudicated by the AOJ, however.  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues of entitlement to a disability evaluation in excess of 20 percent for residuals of a gunshot wound to the right wrist/hand, entitlement to a disability evaluation in excess of 10 percent for residuals of a gunshot wound to the right ankle/foot, and whether the reduction in the disability evaluation for prostate cancer from 100 percent to 40 percent effective January 1, 2010, was proper all unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.



Right Wrist/Hand and Right Ankle/Foot

VA has a duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  This duty mandates that any medical examination provided be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The duty to assist also mandates that a medical examination be contemporaneous when necessary to portray the current state of a service-connected disability.  Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Service treatment records reflect that the Veteran sustained through and through gunshot wounds to his right hand and right foot in October 1968.  With respect to his right hand, X-rays showed comminuted fractures of the proximal aspect of the second through fifth metacarpals (MC) with malunion of the fracture at the base of the second MC as well as fractures of the triquetrum, capitates, hamate, and greater and lesser multangular.  X-rays showed a comminuted fracture of the dorsal aspect of the second metatarsal (MT) with respect to his right foot.  There was no nerve involvement in either the right hand or right foot.  After extensive treatment including insertion and subsequent removal of a K-wire in the second MC, the Veteran was found to have a malunion/nonunion fracture at the base of the second MC, moderate traumatic arthritis of the second metacarpophalangeal (MCP) joint, moderately severe traumatic arthritis of the wrist, limited motion of the wrist, incomplete radial nerve paralysis/palsy of the superficial branch of the radial nerve, traumatic arthritis of the second metatarsophalangeal (MTP) joint with hypesthesia of the second toe, limitation of motion of the right second toe, and tenodesis effect of the external digitorum longus of the second and third toes.

Upon VA examination in May 1971, it was noted that the Veteran is right handed.  There was a bony mass over the dorsum of his right wrist.  His wrist range of motion was decreased.  The right hand was characterized as "deformed from an old injury" between the thumb and first finger.  A deformity of the right thumb in partial flexion also was noted.  The Veteran was unable to fully extend or abduct his thumb but could move it through an angle of about 60 to 65 degrees.  There was some minimal weakness in flexion and extension of the distal phalanges of the thumb.  A flexion contracture of the right thumb therefore was found at 60 degrees.  Otherwise, the movement in the right fingers was normal.  There was no muscle loss or radial nerve damage.  The Veteran had good grip.  A scar was present between his first and second MTs.  He had a loss of flexion in his first and second toes as well as a shortening of the second MT.  His reflexes were active and equal, and his gait was normal.  X-rays showed traumatic arthritis of the bones of the right wrist with disturbance of the axial relationship of the bones of the right MC joint; absence of the proximal portions of the second, third, fourth, and fifth right MCs; and an absence of the second distal MT bone with deformities which represent remote comminuted fractures.  

In early 1987, it was noted that the Veteran gets recurrent calluses on the bottoms of his feet and that his ability to pose his thumb and fifth finger of his right hand was limited.  What appeared to be plantar warts were found on the right foot.

A fracture of the right fifth MC was noted in early 1988.  

Dr. J.B. noted that the Veteran had surgery, particularly a Tailor's bunionectomy and sesamoidectomy of the tibial sesamoid, approximately 15 years prior in June 2006.  Evidence of injury to the second MT; scarring on the medial aspect of the first, second, and fifth MTs; and a very large porokeratotic lesion underneath the fibular sesamoid at the sub third MP joint was found.  Lesions on the first MPJ, for which continuing treatment was required, also were referenced for the first time.  Pedal pulses were 2+.  X-rays showed nonunion of the second MT due to a gunshot wound, a prominent fibular sesamoid, and shortening of the second MT with increased plantar flexion of the third MT.

In August 2006, Dr. V.M. took the Veteran's report of pain in his right hand, particularly in his index finger.  An obvious shortening of the Veteran's right index finger compared to the other digits was found.  Also found was a palpable nonunion at the index MC base and a large amount of thickening over the dorsum of the wrist at the carpal metacarpal (CMC) joints.  The Veteran had good wrist motion but limited mid carpal motion.  X-rays showed severe arthrosis with complete dorsal subluxation and proximal migration of the index through little MCs on the distal carpus as well as large osteophytes on the trapezoid and a nonunion of the index MC base.  Dr. V.M. opined that, as a result, he would only be able to grasp, turn, or twist objects as well as engage in fine manipulation with his fingers 10 percent of the time during a regular 8 hour workday.

The Veteran reported to Dr. K.L. in September 2006 that a sesamoid bone as well as a bone in the lateral aspect were surgically removed from his right foot in 1986 because the muscles in his foot were disappearing.  He also reported that wires were removed from his right hand at the same time.  Regarding current symptoms, he reported being able to stand for only 20 to 30 minutes before limping due to right foot pain and difficulty writing and grasping door handles due to right hand pain.  He indicated that walking, lifting, and driving aggravated his pain.  The Veteran also indicated needing help to cut his fingernails.  He further reported symptoms of complex region pain syndrome such as his right foot always being cold to the touch, being very sensitive to touch, sweating, swelling, and having a loss of muscle and hair growth.  

Scars were noted by Dr. K.L. on the dorsum of the hand and foot.  The index finger appeared inappropriately short compared to the other digits.  A nonunion was palpable at the second MCP joint.  Atrophy was present at the thenar and hypothenar prominences of the hand and in all intrinsic muscles of the foot.  The foot was cool to the touch in comparison with the left, the second toe was overriding the third, there was a callous over the sesamoid bone inferior to the first MT joint, the right great toe manifested a hallus valgus deformity, and no bones were present in the fifth toe.  The Veteran had decreased extension, ulnar deviation, and radial deviation range of motion in his right wrist.  He also had decreased dorsiflexion in his right hand due to a tight heel cord.  A Boutonniere's deformity was noted with respect to the right thumb (web space between the first and second MCP joints was increased in distance).  This resulted in his MCP joint always being in flexion at a 90 degree angle.  His first MCP joint had decreased extension, while his second MCP joint had decreased flexion.  His third and fourth digits as well as his fingers had range of motion within normal limits.  The Veteran's right ankle exhibited decreased dorsiflexion.  Range of motion in his proximal interphalangeal (IP) and distal IP joints was within normal limits.  His strength was 5/5 with the exception of dorsiflexion of the right ankle, which was 4/5.  Sensation was intact with the exception of in the right foot, where it was decreased.  Pulses and reflexes were 2+ in all extremities.

An October 2006 X-ray of the Veteran's right foot taken at Craddock Health Center showed deformity of the distal end of the second MT apparently due to an old fracture with delayed or nonunion at the fracture site, several metallic densities, and postsurgical changes involving the IP joint of the fifth toe.  A bunion and a calcaneal spur also were shown.

The Veteran was afforded a VA general medical examination in January 2007.  He complained of not being able to stand for more than 30 minutes or walk for more than 20 minutes due to right ankle/foot pain, hypersensitivity, numbness, cold, and sweating.  He additionally complained of difficulty climbing stairs but noted that he still drives.  The Veteran indicated that he has a cane but does not use it regularly as well as that he occasionally falls.  With respect to his right wrist/hand, he complained of pain, numbness, shaking, and his thumb sticking out that causes difficulty handling things and dropping things as a result of a weak grip.  The Veteran indicated that he is right handed and can write, but has to eat and shave with his left hand and needs help with buttoning and clipping his fingernails.  Wasted dorsal interossei muscle as well as bony bulging over the dorsum of his right hand was found.  Range of motion in the wrist was limited regarding dorsiflexion, ulnar deviation, and radial deviation.  The base of the thumb was very prominent and hypersensitive, but thumb movements were normal.  Grip strength and dexterity was 4/5.  Sensation was diminished over the base of the thumb and the index finger.  Range of motion in the right ankle was normal.  The foot appeared slightly cyanosed.  The toes were overriding, and there was a callosity under the big toe.  The big toe had normal movements, however.  The second toe was tender.  Pedal pulses were difficult to palpate.  X-rays showed an old injury with disruption of the metacarpocarpal joints of all of the fingers, an old ununited fracture of the second MT, and an old ununited fracture of the fifth toe.

In his October 2007 notice of disagreement (NOD) and his August 2009 substantive appeal (VA Form 9), the Veteran stated that he is unable to straighten his right thumb, that motion in all of his right toes is limited, that he gets recurrent calluses on his right foot, and that he wears a special insert in his shoes to correct his gait and relieve pressure points on his right foot.  He noted that his activities are limited as a result.  For instance, he indicated only being able to cut the grass for 30 to 40 minutes at a time.

Dr. J.B. noted in May 2011 that the Veteran had previously undergone an osteotomy of the right fifth MT.  A hammertoe of the fifth toe and pes cavus deformity also were noted.  

The Veteran testified at the Video Conference hearing later in May 2011 that the muscle between his thumb and first finger is gone.  He also testified that he lacks dexterity in his right hand such that he cannot pick up small objects such as coins or manipulate his thumb to oppose his fingers.  He indicated that he could not button a shirt or clip his fingernails using that hand as well as that he could not pick up anything heavier than a gallon of milk in that hand.  He also indicated that he drops things and that opening doors is difficult.  With respect to his right ankle/foot, the Veteran testified that he did not use a cane but had an orthopedic insert for his shoe.  He indicated that he could only stand, walk, or drive for around 30 minutes.  As a result, he noted downsizing to a house with a smaller yard so that the grass could be cut in 20 minutes.  The Veteran initially stated that he did not feel that his right wrist/hand and right ankle/foot had gotten worse since his 2007 VA examination.  However, he later stated that his right ankle/foot had gotten worse since then.

Given the above, the Board finds that the January 2007 VA general medical examination was not adequate.  It was not determined whether the Veteran had any nerve problem of his right wrist/hand or right ankle/foot.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8511-8517, 8521-8525 (2010).  Some of the right wrist/hand and right ankle/foot problems he does manifest were not addressed at all.  Although the record reflects scars in both of these areas, assessment of them was not undertaken.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2010).  The record also reflects muscle problems in the right ankle/foot, but no findings were made in this regard.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5310-5312 (2010).  Of the problems that were addressed, not enough information was provided regarding some.  Problems with particular muscles in the Veteran's right wrist/hand were noted.  Yet the muscle group affected was not specifically stated.  The severity of the affect therefore also was not stated.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5307-5309 (2010).  Range of motion of the wrist was calculated but no findings were made with respect to supination and pronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2010).  Thumb movements were noted to be normal.  No findings were made with respect to range of motion regarding each of the fingers, however.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5229-5230 (2010).  

Finally, no discussion was made regarding whether all of the right wrist/hand and right ankle/foot problems manifested by the Veteran constitute residuals of his gunshot wounds.  This is particularly important because the evidence is voluminous and complex.  It reveals, for instance, numerous right wrist/hand and right ankle/foot problems (thumb deformities, lesions and calluses with respect to the foot, etc.) when no such problems were noted during service.  It also reveals that in addition to being shot and undergoing treatment including surgery as a result, he sustained a fracture to his right fifth MC in early 1988 and underwent surgical treatment on his right ankle/foot as well as possibly on his right wrist/hand in the 1980's or 1990's.  Absent all of the aforementioned information, a fully informed evaluation of the Veteran's claim cannot be performed.

The Board also finds that the January 2007 VA general medical examination now is not contemporaneous.  It was conducted well over four years ago and therefore is of considerable age.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  As such, it may not portray the current state of the Veteran's service-connected residuals of a gunshot wound to the right wrist/hand and residuals of a gunshot wound to the right ankle/foot.  The Veteran indeed indicated once during the May 2011 Video Conference hearing, at least with respect his right ankle/foot, that his residuals had worsened since the 2007 VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that the Veteran contended his disability had increased in severity). 

Another appropriate VA examination(s) must be scheduled for each of these reasons.  A remand is necessary to accomplish this task.

Prostate Cancer

A Notice of Disagreement (NOD) is a written communication from a Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201 (2010); see also 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); Anderson v. Principi, 18 Vet. App. 371 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  Upon the filing of a NOD, a Statement of the Case (SOC s hall be prepared.  38 U.S.C.A. § 7105(d)(1) (West 2002 & Supp. 2010).  The Board shall remand for issuance of the SOC if it is not of record.  Manlincon v. West, 12 Vet. App. 238 (1999).

The RO reduced the Veteran's disability evaluation for prostate cancer from 100 percent to 40 percent in an October 2009 rating decision.  In a June 2010 letter, the Veteran's representative disputed the validity of the reduction.  Whether the rating decision was the product of clear and unmistakable error (CUE) specifically was mentioned.  Because the rating decision was not final, however, the Board construes the representative's letter not as a CUE claim but rather as a NOD regarding the reduction.  

To date, no SOC for this issue has been prepared.  A remand once again is necessary so that this task may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a SOC regarding the reduction in his disability evaluation for prostate cancer.  In addition to containing the information required by 38 U.S.C.A. § 7105(d)(1) (West 2002 & Supp. 2010) and 38 C.F.R. § 19.29 (2010), it must include notification that this issue shall be returned to the Board if, and only if, a timely substantive appeal is filed.

2.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified during the course of this remand.

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination or appropriate VA medical examinations to determine the current nature, extent, and severity of all residuals of his gunshot wounds to the right wrist/hand and right ankle/foot.  The claims file shall be made available to and reviewed by each examiner.  Each examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  

A physical examination and all tests, studies, and/or evaluations deemed necessary next shall be performed.  This shall include, at a minimum, those to assess scars, any muscle group impairment, any limitation of motion, and any nerve involvement of all potentially affected areas (wrist, hand, all fingers, ankle, foot, all toes, etc.).  Specifically, findings relevant to the criteria in 38 C.F.R. §§ 4.56; 4.71a, Diagnostic Codes 5213, 5229-30;4.73, Diagnostic Codes 5307-5312; 4.118, Diagnostic Codes 7801-7805; 4.124a, 


Diagnostic Codes 8511-8517, 8521-8525 (2010) shall be provided if applicable.  All results shall be reported and discussed in detail by each examiner.  If muscle group impairment or nerve involvement is found, the muscle group/nerve affected and the severity of the affect specifically shall be stated.  Each examiner finally shall opine with respect to each right wrist/hand and right ankle/foot problem found whether it constitutes a residual of the Veteran's in-service gunshot wound.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for these opinions as well as every other opinion rendered.  The above actions shall be documented fully by each examiner in an examination report.

4.  Then readjudicate the issues of entitlement to a disability evaluation in excess of 20 percent for residuals of a gunshot wound to the right wrist/hand and entitlement to a disability evaluation in excess of 10 percent for residuals of a gunshot wound to the right ankle/foot.  If either of these benefits sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



